986 F.2d 1412
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lewis G. CAMPBELL, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor, Respondent.
Nos. 92-1967.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 12, 1993

On Petition for Review of an Order of the Benefits Review Board.  (BLA)
Lewis G. Campbell, Petitioner Pro Se.
Dorothy L. Page, Barbara J.  Johnson, United States Department of Labor, Washington, D.C., for Respondent.
Ben.Rev.Bd.
DISMISSED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lewis G. Campbell seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. # 8E8E # 901-945 (West 1986 & Supp. 1992).


2
The Director now concedes that Campbell is entitled to benefits, and counsel for the Respondent has advised the Court that modification proceedings, under 33 U.S.C. § 922 (1988), have begun.  Because the denial of benefits to Campbell is now subject to modification, we dismiss this petition as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED